Citation Nr: 0625188	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic low back pain with degenerative disc changes at 
L1-L2.  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to November 
2002.  
 
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Little Rock, Arkansas, (hereinafter 
RO).  This decision granted service connection for, in part, 
cervical spine and low back disabilities.  The veteran 
expressed disagreement with the initial 10 percent ratings 
assigned for these disabilities by the March 2003 rating 
decision; accordingly, the principles enumerated in Fenderson 
v. West, 12 Vet. App. 119 (1999) are for application with 
respect to these claims.  
 
In June 2005, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Board 
Member was located in Washington, D.C., and the veteran was 
located at the RO.  As this hearing, the veteran's 
representative expressed a desire to file a claim for total 
disability rating for compensation based on individual 
unemployability.  Any indicated development or adjudication 
in connection with this matter should be accomplished by the 
RO. 

The issues of entitlement to increased initial ratings for 
the service-connected low back and cervical spine 
disabilities require additional development, and are 
addressed in the REMAND portion of the decision below.   



FINDING OF FACT

Hypertension was manifested during service and the post-
service record contains no such diagnosis.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5100-5013A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in March 2005.  The 
originating agency essentially informed the veteran to submit 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim adjudicated herein has been obtained, and the veteran 
has been afforded an appropriate VA examination.  The record 
before the Board contains service medical records and post-
service medical records, which will be addressed as 
pertinent, particularly the reports from a May 2003 VA 
examination.   In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim 
adjudicated below.   The Board is also unaware of any such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim adjudicated 
herein.  

In light of the Board's denial of the appellant's claim 
below, no additional disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  

II.  Legal Criteria/Analysis
 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including hypertension, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant evidence will 
be summarized.  A September 1980 examination conducted prior 
to entrance to service noted the veteran's blood pressure to 
be 120/64.  Review of the service medical records thereafter 
reveal some elevated blood pressure readings, to include 
154/101 in October 1996, 152/92 in August 1998, 154/92 in 
July 2000 and 146/100 in July 2002.  However, hypertension 
was not diagnosed during service, to include after a five day 
blood pressure check in November 2000 demonstrating blood 
pressure readings as follows:  156/83, 151/83, 155/84, 
142/78, and 153/87.  At his hearing before the undersigned, 
the veteran acknowledged that he was not treated for 
hypertension during service, as he was told that his blood 
pressure was merely "borderline."  

The post service evidence includes reports from a three day 
blood pressure check at an Air Force base clinic in February 
and March 2003 that included readings of 161/95 and 154/104 
on the first day; 131 over 82 and 136/82 on the second and 
148/98 and 158/105 on the third.  Another clinical report 
from, apparently, sometime in 2003 reflected a blood pressure 
reading of 164/89.  Reports from a March 2003 VA examination 
reflect blood pressure readings of 150/96 and 164/89.  It was 
reported in the discussion of the medical history at that 
time that the veteran had been afforded several serial 
studies to determine if he had hypertension but that he had 
been told he did not have hypertension.  The veteran reported 
that he had never taken any medication for hypertension and 
that he had no symptoms of hypertension.  The list of 
diagnoses following the March 2003 VA examination 
specifically noted that hypertension was not found.  A July 
2004 statement from the veteran's cardiologist, while linking 
cardiovascular symptomatology to in-service dyslipidemia, was 
silent as to the issue of whether the veteran had 
hypertension.   
Applying the pertinent legal criteria to the facts summarized 
above, while the Board has carefully considered the 
assertions of the veteran, to include that to the undersigned 
at the June 2005 hearing, that he has hypertension that is of 
in-service origin, he is not deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Routen, Espiritu, supra.  While elevated blood pressure 
readings during and shortly after service have been 
demonstrated, he was not diagnosed with hypertension during 
service or after service.  There is also no current competent 
medical record demonstrating any current disability related 
to the claimed hypertension, which is required for a grant of 
service connection.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Thus, while the Board respects the veteran's right 
to offer his opinion that he has a current disability due to 
hypertension that is the result of service, the Board finds 
the probative weight of his assertion to be overcome by the 
more objective negative evidence, principally the lack of an 
in-service or post service diagnosis of hypertension.  As 
such, the Board finds that the probative value of this 
positive evidence is outweighed by the negative evidence of 
record.  Therefore, the claim for service connection for 
hypertension must be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for hypertension is denied. 


REMAND

As the veteran indicated at his hearing before the 
undersigned that his service-connected neck and back 
disabilities have significantly worsened since he was last 
afforded a VA examination, the Board concludes that this case 
must be remanded to afford the veteran current VA 
examinations to assess the severity of his cervical spine and 
low back disabilities.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran also reported possible 
relevant treatment at the Little Rock Air Force base, the 
records from which have not been obtained.  The RO will be 
requested to procure these records, and any other relevant 
treatment records not already associated with claims file.   

As indicated in the Introduction, the principles of Fenderson 
are for application in connection with claims for increased 
ratings for the service connected back and neck disabilities.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) stated that a disability claim includes "five 
common elements," to include the degree of disability and 
the effective date of such disability.  Id. at 126.  As such, 
the Court held that as a claim for an initial evaluation is 
part of the claim submitted when an original grant of service 
connection is conferred, evidence contemporaneous with the 
claim for service connection may be used as a basis for the 
assignment of a disability rating, and that if later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  The RO will be requested 
upon remand to determine whether the veteran is entitled to a 
staged rating or ratings in readjudicating the claims that 
have been remanded. 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  An appropriate official at the RO 
should request any relevant records of 
recent treatment for low back or cervical 
spine symptomatology, not already of 
record, from the Air Force Base in Little 
Rock or any other medical facility 
identified by the veteran.  Any records 
obtained should be associated with the 
claims folder.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of the service-connected low 
back and cervical spine disabilities.  
The claims file should be made available 
to the examiner.  Range of motion studies 
and additional testing deemed necessary, 
including X-rays, should be performed.  
The examiner should determine the 
frequency of any incapacitating episodes 
(involving bed rest prescribed by a 
physician and treatment by a physician) 
that the veteran has experienced as a 
result of any service-connected disc 
disease in the past 12 months.  The 
examiner should specify the source of 
this information and the reason it was 
relied upon.

3.  Following the completion of the 
development requested above, the claims 
for increased initial ratings for the 
service-connected back and neck 
disabilities should be should be 
readjudicated by the RO, to include 
consideration of entitlement to a staged 
rating or ratings pursuant to Fenderson.  
If this does not result in a complete 
grant of all benefits sought by the 
veteran in connection with these claims, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues that have been remanded.  
An appropriate period of time should be 
allowed for response.
  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


